Citation Nr: 1008351	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-28 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish legal entitlement to VA death benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The appellant claims that her deceased husband had recognized 
service in the armed forces of the United States and seeks 
entitlement to VA death benefits.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which found that new and material evidence had not been 
submitted to reopen the appellant's claim for death benefits 
as the surviving spouse on the basis that her deceased 
husband had no recognized military service under VA law.  

In September 2007, the appellant testified at a 
videoconference Board hearing before the undersigned Veterans 
Law Judge. The transcript of the hearing is associated with 
the claims file and has been reviewed.


FINDINGS OF FACT

1.  A claim for entitlement to death benefits as the 
surviving spouse of a "veteran" was denied by the RO in May 
2003 and was not appealed; thus, the decision is final.

2.  The new evidence received since the May 2003 decision 
does not raise a reasonable possibility of substantiating the 
underlying claim.  


CONCLUSIONS OF LAW

1.  The RO's unappealed May 2003 decision, denying the 
appellant's claim of entitlement to death benefits as the 
surviving spouse of a "veteran" is final based upon the 
evidence of record at that time.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received to reopen 
the appellant's claim of entitlement to death benefits as the 
surviving spouse of a "veteran."  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations 

The RO originally denied the appellant's claim for death 
benefits as the surviving spouse in May 2003.  The appellant 
did not appeal.  That determination is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2009).  In 2006, the appellant filed an 
informal claim, seeking to reopen the matter.  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2009); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since, the appellant's most recent request to reopen 
her claim was filed in 2006, the amended regulatory 
provisions governing new and material evidence are 
applicable.  Consequently, the appeal will be decided under 
the current version of section 3.156(a), as is outlined 
below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
38 C.F.R. § 3.156(a).  

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has indicated that evidence may be 
considered new and material if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the claim on 
any basis which means, in this case, since the rating 
decision in May 2003.  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2009).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40 (2007).  Service in the Philippine 
Scouts (Regular Philippine Scouts) is included for VA 
disability pension, compensation, dependency and indemnity 
compensation and burial allowance.  38 C.F.R. § 3.40(a) 
(2009).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts) or the Commonwealth Army.  38 C.F.R. § 
3.40(d)(2) (2009).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2009).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (2007).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2009).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. 
Brown, 4 Vet. App. 115 (1993).


Factual Background & Analysis

In May 2003, the RO denied the appellant's claim for death 
benefits, on the basis that she was not recognized as the 
widow of a "veteran" for VA purposes since her deceased 
spouse did not have verified active military service with the 
U.S. Armed Forces.  Evidence of record at that time included 
a certification of the decedent's military service from the 
Armed Forces of the Philippines, Office of the Adjutant 
General showing service from December 1941 to September 1954 
and includes his full name, his date and place of birth, 
assigned unit, and service number.  This document also shows 
the decedent was inducted into the service of the USAFFE 
(United States Armed Forces, Far East) and assigned to E Btry 
11th F.A."  Also of record is an Affidavit for Philippine 
Army Personnel dated in November 1945, which lists the 
decedent's organization as 20th MP Company, PA. and a sworn 
statement from the appellant regarding the nature and 
circumstances of the her husband's death in March 2001.  She 
indicated that since he had been dead on arrival he was not 
provided an examination by hospital staff.  Other information 
on file at that time included a marriage certificate, the 
decedent's death certificate and medical records, which show 
the decedent had been treated for cardiovascular disease in 
2000 and 2001.

A VA Form 21-3101, dated in April 2003, noted that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth, including the recognized guerillas, 
in the service of the United States Armed Forces.  

Evidence received since the May 2003 denial includes various 
written statements submitted by the appellant in advancing 
her claim as well as duplicates of the documents cited above.  
In addition, several documents were provided from the 
Philippine Army in an effort to establish entitlement to VA 
benefits and include a certificate from the Military Police 
Command indicating the decedent completed a basic course in 
military police training; a certificate from the Philippine 
Constabulary Training Unit; Company Orders from the 33rd 
Philippine Constabulary Company; an Application for Old Age 
Pension from the Philippine Veterans Affairs Office; and 
Special Orders from the Rizal Province Philippine 
Constabulary.  The Board notes that none of these documents 
indicate that the decedent had any service that would have 
rendered him, or any of his survivors, eligible for VA 
benefits.  

The appellant also submitted an affidavit from an individual 
claiming personal knowledge of the decedent's service with 
the 3rd Infantry Regiment, Nakar Division (formerly Kelly 
Regiment) in September 1942.  She also provided testimony at 
a Board hearing in September 2007.  

The RO's continued denial in this case has been predicated 
upon the fact that none of the evidence offered in support of 
the appellant's claim has been an official document of a 
United States service department.  Rather, various documents 
from the Philippine Army were submitted in an effort to 
establish entitlement to VA benefits.  However, none of the 
documents indicate that the decedent had any service that 
would have rendered him, or any of his survivors, eligible 
for VA benefits.  Moreover, the Board notes that the 
Philippine government has its own laws and regulations which 
permit recognition of military service that is not recognized 
by the U.S. Army.  Therefore, the evidence submitted by the 
appellant is not probative of her spouse's service in the 
United States Armed Forces.  

Inasmuch as the service department's verification of service 
is binding on VA and there is no valid evidence of service 
under 38 C.F.R. § 3.203, the Board must conclude that these 
documents while new do not raise a reasonable possibility of 
substantiating the underlying claim, and therefore are not 
material evidence.  See 38 C.F.R. § 3.156(a); Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to a claimant is not new and material].  

To the extent that the appellant has offered testimony and 
lay statements in an attempt to establish her claim, the 
Board notes that such evidence essentially constitutes 
reiterations of the appellant's assertions made in connection 
with the prior denial, and, thus, cannot be considered 
"new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  In her testimony 
she did not provide any new or different information than 
that which was previously submitted to the Service Department 
and was the basis for their negative certification.  
Accordingly, the claim to establish eligibility for basic VA 
benefits is not reopened.  38 U.S.C.A. § 5108.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated March 2003, January 2007, August 2007, and 
February 2008, the RO informed the appellant of its duty to 
assist her in substantiating her claim under the VCAA, and 
the effect of this duty upon her claim.  The January 2007 and 
February 2008 letters informed her of what constituted new 
and material evidence to reopen the previously denied, 
unappealed claim.  The August 2007 letter informed her of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

The Board finds that the contents of the above letters 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She has been advised to submit 
all evidence and information in her possession and requested 
to provide additional details that may be capable of 
verifying her spouse's claimed military service.  She has 
further been informed of what types of evidence is acceptable 
to establish qualifying military service.  The notices 
provided during the appeal period are such that a reasonable 
person could be expected to understand what types of evidence 
and/or information is necessary to substantiate the claim.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  

In addition, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of this appeal.  The RO has attempted to verify 
the claimed service by the appellant's spouse through the 
National Personnel Records Center (NPRC), but was unable to 
verify the claimed service.  There is no reasonable 
possibility that any further assistance to the appellant by 
VA would be capable of substantiating her claim.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  The Board also finds that the letters meet the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the appellant was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim.  Accordingly, the Board finds that VA met its duty to 
notify the appellant of her rights and responsibilities under 
the VCAA.

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  However, VA need 
not conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim for service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Accordingly, the Board finds that there is 
no basis to find that a remand for an examination is 
required.  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim for entitlement to death benefits 
as a surviving spouse is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


